Citation Nr: 0103651	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  96-34 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of the forfeiture declared 
against the appellant.


WITNESS AT HEARING ON APPEAL

Appellant and RN, NG


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel





INTRODUCTION

The veteran was a member of the Philippine Commonwealth Army 
in the service of the Armed Forces of the United States from 
September 1941 to September 1942 and from June 1945 to June 
1946.  He was a prisoner of war from April 1942 to September 
1942.  He died in July 1959.  

In a September 1974 decision, the Compensation and Pension 
service determined that the appellant had forfeited her right 
to VA benefits.  The appellant was apprised of her right to 
appeal at that time, however, no appeal was received.

In an October 1991 decision, the Board found that new and 
material evidence had not been submitted to reopen a claim 
for revocation of forfeiture of the appellant's rights to VA 
benefits.

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

This matter was before the Board in January 1997 when it was 
remanded to afford the appellant a hearing and to instruct 
her in what was required to successfully reopen her claim.  

In a September 1997 decision the Board held that new and 
material evidence had not been received with regard to a 
claim to revoke the forfeiture assessed against the 
appellant, and, accordingly, the claim was not reopened.  The 
claimant appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).


While the case was pending at the Court, VA Office of General 
Counsel requested that the Court vacate the September 1997 
decision by the Board and remand the case for readjudication 
of the issue of whether new and material evidence has been 
submitted to reopen a claim for revocation of the forfeiture 
declared against the appellant on the basis that the Board 
relied on the criteria for reopening a claim set forth in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) that had been 
overruled by the U.S. Court of Appeals for the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The VA Office of General Counsel also cited the Court's 
recent opinion in 
Trilles v. West, 13 Vet. App. 314 (2000), as a basis for 
remanding the claim, noting that the Court there held that a 
VA benefits recipient or claimant who has been the subject of 
a final decision declaring forfeiture of eligibility for VA 
benefits may have that final decision reopened upon the 
presentment of new and material evidence or revised on a 
finding of clear and mistakable error in the original 
forfeiture decision.  See also D'Amico v. West, 209 F.3d 1322 
(Fed. Cir. 2000).  

The Court granted the Appellee's motion in an Order issued in 
June 2000, and has remanded the case to the Board for further 
action consistent with the directives of the June 2000 Order.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that following the Board's 1997 decision the 
appellant submitted a joint affidavit from ES, Sr. and RN 
dated in October 1998 in support of her claim without waiver 
of initial review by the RO.  The record shows that, the RO 
did not consider this joint affidavit with regard to her 
present claim.  This evidence must be considered by the RO 
and encompassed in a supplemental statement of the case.  In 
a simultaneously received statement the appellant only waived 
her right to a hearing.

Pursuant to 38 C.F.R. § 20.1304, any pertinent evidence 
submitted by the appellant, which is accepted by the Board, 
must be referred to the RO for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived, in writing, by the appellant or 
representative.  38 C.F.R. § 20.1304(c). The appellant did 
not specifically waive RO consideration of this additional 
evidence.  Since consideration of this evidence by the RO was 
not waived, the RO must be given the opportunity to review 
this evidence before the Board can enter a decision. 38 
C.F.R. § 20.1304(c).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


2.  The RO should readjudicate the 
appellant's claim in light of the joint 
affidavit from ES, Sr. and RN dated in 
October 1998 as well as any additional 
evidence submitted by her pursuant to 
paragraph 1 and all applicable law and 
regulations as well as the holdings in 
Trilles v. West, 13 Vet. App. 314 (2000); 
D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 
2000) and Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response  should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  The appellant need take no 
action until otherwise notified.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


